ORDER
RENEE-LISE LAMARRE SUMNERS of TRENTON, who was admitted to the bar of this State in 1994, having pleaded guilty in the United States District Court for the District of New Jersey to an information charging her with Extortion, in violation of 18 U.S.C. §§ 1951(a) and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), RENEELISE LAMARRE SUMNERS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that RENEE-LISE LAMARRE SUMNERS be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that RENEE-LISE LAMARRE SUMNERS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law in this State.